--------------------------------------------------------------------------------


24 February 2005








Mr. Peter Kršák


as the Seller




and




CME Media Enterprises B.V.


as the Purchaser





--------------------------------------------------------------------------------

AGREEMENT ON SETTLEMENT OF DISPUTES AND
TRANSFER OF OWNERSHIP INTEREST

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



THIS AGREEMENT ON SETTLEMENT OF DISPUTES AND TRANSFER OF OWNERSHIP INTEREST (the
"Agreement") is made on 24 February 2005


BETWEEN:


(1)
Mr. Peter Kršák, Birth no. 491009/285 (the "Seller"); and



(2)
CME Media Enterprises B.V., a company organized under the laws of the
Netherlands, and having its seat at 101706 Amsterdam, Birkstraat 89, 2768 HD
Soest, the Netherlands (the "Purchaser").



WHEREAS:


(A)
As of the date hereof, CET 21, spol. s r.o. (the "Company"), is a limited
liability company organized and existing under the laws of the Czech Republic
and registered in the Commercial Register kept by the City Court in Prague, the
Czech Republic, file number C 10581, identification number 45800456, with its
seat at Kříženeckého nám. 322/5, Prague 5, the Czech Republic (the seat
currently registered in the Commercial Register at V Jámě 12, 110 00 Prague 1),
has a registered capital of CZK 200,000.



(B)
The Seller desires to sell to the Purchaser and the Purchaser desires to
purchase from the Seller the entire ownership interest of the Seller in the
Company (the "Ownership Interest").



(C)
The Seller has agreed to sell the Ownership Interest and the Purchaser has
agreed to purchase the Ownership Interest on and subject to the terms and
conditions set out herein.



(D)
Disputes have arisen between the Seller and the Company concerning various
matters related to the Company, and the Parties desire to terminate any and all
of these disputes prior to the sale by the Seller of the Ownership Interest to
the Purchaser or concurrently with such sale.



(E)
The Parties have agreed that:




 
(i)
the Seller will withdraw the Claims (as defined below) pending and will not
initiate any further Claims;




 
(ii)
subject to regulatory and corporate approval the Seller shall sell and the
Purchaser shall purchase the Ownership Interest and pay the Purchase Price.



IT IS AGREED:


1
Interpretation and Definitions



1.1
For the purpose of this Agreement (including its Recitals and Annexes), the
following words and expressions have the meaning respectively set opposite to
them:


--------------------------------------------------------------------------------


 

 
‘Approved Petitions”
Has the meaning specified in Clause 3.5 of this Agreement;
           
"Business Day"
means a day (other than Saturday or Sunday) on which commercial banks are open
for general business in Prague (other than for services via the Internet);
           
"Claims"
Means any claims, rights, actions, proceedings of any nature, contingent or
actual, known or unknown, including any appeals in such proceedings, whether
asserted or not, which the Seller has, had, could have had or in the future
could have against the Company or any of its subsidiaries or affiliates or
current or former shareholders thereof, and/or TV Nova, relating in any way to
the assets, ownership structure or other affairs of, the Company or any of its
subsidiaries or affiliates, or current or former shareholders and affiliates
thereof, and/or TV Nova, including, without limitation, the claims set forth in
Annex 1 hereto;
           
"Company"
Has the meaning ascribed thereto in Recital (A);
           
"Council"
Means the Council of the Czech Republic for Radio and Television Broadcasting;
           
"CZK"
Means the lawful currency of the Czech Republic;
           
"Escrow Account" 
Means an escrow account opened with the Escrow Agent in the Czech Republic;
           
"Escrow Agent"
Means an escrow agent appointed pursuant to Clause 5 hereto;
           
“First Payment”
Means an amount equal to;
           
"Media Act"
Means Act No. 231/2001 Coll., as amended, On Radio and Television Broadcasting;
           
"Memorandum of Association"
Means the Memorandum of Association of the Company dated 9 September 2004
attached hereto as Annex 2, as amended and in force as of the date of this
Agreement;
 

 
- 2 -

--------------------------------------------------------------------------------


 

         
"Party"
Means the Seller and/or the Purchaser;
           
"Purchase Price"
           
"Purchaser"
Has the meaning set forth in the introduction to this Agreement;
           
"TV Nova"
Means the Czech National television broadcasting station operated by the Company
under license No. 001/1993 granted by the Council of the Czech Republic for
Radio and Television Broadcasting on 9 February 1993;
           
"Ownership Interest"
Has the meaning ascribed thereto in Recital (B);
           
“Second Payment”
Means an amount equal to;
           
"Seller"
Has the meaning set forth in the introduction to this Agreement;
 

 
1.2
In this Agreement, unless the context otherwise requires,




 
(a)
references to this Agreement or any other document include this Agreement or
such other document as varied, modified or supplemented in any manner from time
to time;




 
(b)
reference to Recitals, Clauses and Schedules are references to the recitals and
clauses of, and schedules to, this Agreement;




 
(c)
references to one gender include both genders and references to the singular
include the plural and vice-versa; and




 
(d)
headings are inserted for convenience only and shall be ignored in construing
this Agreement.



1.3
Recitals and Schedules to this Agreement form an integral part hereof.



2
Sale and Purchase of Ownership Interest



2.1
Subject to the terms and conditions of this Agreement, the Seller sells the
Ownership Interest and the Purchaser purchases the Ownership Interest for the
Purchase Price.


- 3 -

--------------------------------------------------------------------------------


 
3
Purchase Price, Payment and some Precompletion Undertakings of Parties



3.1
The total consideration for the sale of the Ownership Interest shall be (the
"Purchase Price").



3.2
The Purchase Price shall be payable in two instalments in accordance with this
Clause 3.



3.3
Within 10 (ten) Business Days from the execution of this Agreement, the Parties
shall enter into an escrow agreement with the Escrow Agent which agreement shall
contain the same terms and conditions for the deposit and release of the
Purchase Price as contained herein.



3.4
Within 10 (ten) Business Days from the execution of the escrow agreement
described in Clause 3.3, the Seller shall deliver to the Purchaser (i) an
originally executed letter to the Company requiring convocation of the general
meeting of the Company to approve the transfer of the Ownership Interest by the
Seller to the Purchaser and (ii) drafts of petitions to withdraw all Claims then
pending or consents to withdrawal of such Claims where the Seller is the
defendant in a form reasonably satisfactory to the Purchaser, and the Purchaser
shall deliver to the Seller a copy of an application to be filed by the Company
with the Council to consent to the transfer of the Ownership Interest to the
Purchaser. Within 5 (five) Business Days of receipt of the application to be
filed with the Council, the Seller shall co-sign and deliver such application to
the Purchaser. In the event that the Seller fails to fulfil any of its
obligations under this Clause 3.4, the Seller shall pay to the Purchaser a
contractual penalty in the amount of CZK 25.000.000,00 (twenty-five million
Czech crowns) within 15 (fifteen) Business Days of such failure and the
Purchaser shall be entitled to immediately withdraw from this Agreement. In the
event that the Purchaser fails to fulfil any of its obligations under this
Clause 3.4, the Purchaser shall pay to the Seller a contractual penalty in the
amount of CZK 25.000.000,00 (twenty-five million Czech crowns) within 15
(fifteen) Business Days of such failure and the Seller shall be entitled to
immediately withdraw from this Agreement.



3.5
Within 20 (twenty) Business Days from the later of the delivery of (i) the
consent to the transfer of the Ownership Interest of the Seller to the Purchaser
by the Council in the form of the original or the notarized copy of the original
and (ii) the resolution of the Company’s shareholders approving the transfer of
the Ownership Interest to the Purchaser in the form of the notarized copy, the
Purchaser shall (x) transfer the Purchase Price to the Escrow Account and (y)
approve in writing drafts of petitions to withdraw all Claims then pending (the
“Approved Petitions”) and deliver such approvals together with Approved
Petitions to the Escrow Agent and the Seller. In the event that the Purchaser
fails to fulfil any of its obligations under this Clause 3.5, the Purchaser
shall pay to the Seller a contractual penalty in the amount of CZK 25.000.000,00
(twenty-five million Czech crowns) within 15 (fifteen) Business Days of such
failure and the Seller shall be entitled to immediately withdraw from this
Agreement.

 
- 4 -

--------------------------------------------------------------------------------



3.6
Within 5 (five) Business Days from the day on which the Escrow Agent confirms in
writing to the Seller that the Purchase Price has been credited to the Escrow
Account, the Seller shall (i) withdraw, in the form consistent with the Approved
Petitions, all the Claims then pending and file consents to withdrawals where
the Seller is the defendant; (ii) deliver to the Escrow Agent copies of such
petitions relating to all such Claims including an original stamp by the
relevant court and to the Purchaser copies of such petitions relating to all
such Claims including a copy of the original stamp by the relevant court; and
(iii) co-sign, before a Czech notary, the petition prepared by the Purchaser to
register the Purchaser as the owner of the Ownership Interest instead of the
Seller. In the event that the Seller fails to fulfil these obligations the
Purchaser shall be entitled to immediately withdraw from this Agreement and the
Seller shall pay to the Purchaser a contractual penalty in the amount of CZK
25.000.000,00 (twenty-five million Czech crowns) within 15 (fifteen) Business
Days of such failure.



 
3.7
Upon receipt by the Escrow Agent of the last of the following documents:




 
(a)
written approval by the Purchaser relating to the Approved Petitions and the
copies of the Approved Petitions; and




 
(b)
copies of petitions withdrawing Claims duly signed on behalf of the Seller in
all material aspects consistent with the Approved Petitions, including an
original stamp by the relevant court,



the Escrow Agent shall transfer the First Payment to the bank account maintained
by the Seller with Ceskoslovenska obchodni banka, a.s., No. 194488998/0300 (the
“Seller’s Account”). Upon crediting the amount of the First Payment to the above
bank account of the Seller, the transfer of the Ownership Interest to the
Purchaser shall become effective and the Purchaser shall file the petition, or
cause the petition to be filed, to register the Purchaser as the owner of the
Ownership Interest.


3.8
Provided that the Seller is not in default of its obligations under this
Agreement including, without limitation, his undertaking under Clause 7.4, the
Escrow Agent shall release the Second Payment to the Seller on the earlier of
(i) the date which is 5 (five) Business Days from the date on which the
Purchaser is registered in the Commercial Register of the relevant Registration
Court and (ii) July 1, 2006; provided, that if either the Purchaser or PPF
(Cyprus) Ltd., PPF a.s., Vilja a.s., or any affiliate thereof initiates any
court or arbitration proceeding in opposition to the registration of the
Purchaser as the owner of the Ownership Interest and the Second Payment has not
been released yet to the Seller in accordance with this Clause, the Escrow Agent
shall release the Second Payment to the Seller on the presentation by the Seller
of satisfactory evidence of the initiation of such proceeding. In accordance
with the immediately preceding sentence, the Escrow Agent shall promptly
transfer an amount equal to the Second Payment (free of any deductions) to the
Seller’s Account.

 
- 5 -

--------------------------------------------------------------------------------



3.9
All cash payments shall be made in immediately available funds to the account of
the relevant Party specified below and the paying Party shall promptly provide
the receiving Party with all necessary information to confirm that such payment
has been made.




 
(a)
Payments to the Seller shall be made in CZK into the following bank account:




 

Seller’s Account




 

Beneficiary: Peter Kršák






 
(b)
Payments to the Purchaser shall be made in CZK into the following bank account:



ING Bank
Zlaty Andel
Nadrazni 25
150 00 Prague 5
Czech Republic
 
IBAN - CZ3935000000002220056005


Account number - 2220056005


Swift - INGBCZPPAXXX
 

 

Beneficiary: CME Media Enterprises B.V.



4
Conditions Precedent



4.1
The completion of the purchase and sale of the Ownership Interest shall be
conditional upon satisfaction of obligations of Parties and conditions specified
in Clauses 3.3 to 3.7 of this Agreement, including:




 
(a)
the approval of the sale and purchase of the Ownership Interest by the Council
in accordance with the Media Act;




 
(b)
the approval of the sale and purchase of the Ownership Interest by a resolution
of the Company’s General Meeting in accordance with the Memorandum of
Association; and




 
(c)
the Seller shall have delivered to the Purchaser copies of final and valid court
applications including an original stamp by the relevant court on withdrawal of
the court proceedings concerning all Approved Petitions.

 
- 6 -

--------------------------------------------------------------------------------



4.2
This Agreement shall terminate on the date that is 85 (eighty-five) days from
the date hereof in the event that the condition in Clause 4.1(b) has not been
satisfied. Any liability of a Party resulting from the breach of this Agreement
shall not be affected by this termination.



4.3
In the event that the condition in Clause 4.1(a) is not satisfied within six
months of the date hereof, either Party shall be entitled to terminate this
Agreement by delivery of notice to the other Party at any time during the
thirty-day period following such date. The termination notice shall become
effective on the date which is thirty days from delivery unless the condition in
Clause 4.1(a) has been satisfied within such period. Any liability of a Party
resulting from the breach of this Agreement shall not be affected by this
termination.





5
Escrow Account



5.1
The Parties shall cause the Escrow Account to be opened with ING Bank (or such
other bank reasonably acceptable to Purchaser and the Seller) in Prague and
cause ING Bank (or such other bank) to be appointed as the Escrow Agent.



6
Warranties



6.1
The Seller represents and warrants to the Purchaser as of the date hereof that
each of the statements set forth below is true, accurate and not misleading as
at that date:

 

(a) The Ownership Interest is owned by the Seller, and the Seller has the
exclusive and unrestricted right, save for the approval of the Council set forth
in Clause 4.1(a) and the approval of the Company’s General Meeting set forth in
Clause 4.1(b), to sell the Ownership Interest to the Purchaser on the terms set
out in this  Agreement;

 

 
(b)
the Ownership Interest is free from all liens, charges, equities, encumbrances,
pre-emption rights, rights of first refusal, options and other rights
exercisable by third parties;




 
(c)
after the submission of the petitions to withdraw the Claims to the relevant
court the Memorandum of Association will be true and correct;




 
(d)
the Seller has not initiated any Claims other than Claims disclosed to the
Purchaser in Annex 1 hereto; and




 
(e)
the Seller is entering into this Agreement with good faith that (x) all
transactions contemplated under this Agreement can be validly executed and that
(y) there are no other obstacles to the sale and purchase of the Ownership
Interest other than those specified in this Agreement.




6.2 The Seller is deemed to repeat the representations and warranties pursuant
 to Clause 6.1 above on the date of the First Payment and the Second Payment.

 
- 7 -

--------------------------------------------------------------------------------



6.3
The Purchaser represents and warrants to the Seller as at the date hereof that
each of the statements set forth below is true, accurate and not misleading as
at that date:




 
(a)
the Purchaser is a company duly established and existing under the laws of the
Netherlands;




 
(b)
the person signing this Agreement on behalf of the Purchaser has the
unrestricted right to do so and the Purchaser has taken all necessary corporate
action to execute and deliver this Agreement;




 
(c)
the Purchaser is entering into this Agreement with good faith that (x) all
transactions contemplated under this Agreement can be validly executed and that
(y) there are no other obstacles to the sale and purchase of the Ownership
Interest other than those specified in this Agreement.

 
7
Undertakings



In addition to their specific undertakings referred to in Clause 3 or elsewhere
in this Agreement the Parties have agreed as follows:


7.1
Each of the Parties shall use its best endeavours to procure that the Company
applies for and obtains the Council’s approval under the Media Act and use its
best endeavours to procure that the Company applies for and obtains the
registration of the Purchaser as the owner of the Ownership Interest in the
Commercial Register of the relevant Commercial Court.



7.2
Each of the Parties shall use its best endeavours to procure that the Company
convene the general meeting where the Company members are asked to approve the
transfer of the Ownership Interest for registration and the submission of such
transfer for the Council’s approval under the Media Act.



7.3
The Seller shall vote in favor of the transfer of the Ownership Interest at such
general meeting of the Company. The Purchaser shall vote in favour of the
transfer of the Ownership Interest in accordance with this Agreement at the
general meeting of the Company should the Purchaser acquire any ownership
interest in the Company prior to the Completion or the Purchaser shall ensure
that a person holding an ownership interest and controlled either directly or
indirectly by the Purchaser shall vote in favour of the transfer of the
Ownership Interest in accordance with this Agreement.



7.4
The Seller undertakes that he shall not (i) withdraw any application filed
pursuant to Clause 3.6 of this Agreement, (ii) withdraw or contest in any way a
request for consent to the Council in respect of the transfer of the Ownership
Interest to the Purchaser, (iii) withdraw or contest in any way the application
filed with the Commercial Register of the relevant Commercial Court to register
the Purchaser as the owner of the Ownership Interest, or (iv) initiate any Claim
as from the date hereof; provided that the Seller shall be entitled from the
date which is 85 (eighty-five) calendar days from the date hereof until the date
on which the Purchaser deposits the Purchase Price into the Escrow Account and
the Escrow Agent notifies the Seller hereof to initiate Claims solely on account
of the fact that the applicable statute of limitations would otherwise expire
and shall promptly deliver copies of any such Claim to the Purchaser. .

 
- 8 -

--------------------------------------------------------------------------------



7.5
The Seller undertakes that in the event this Agreement or the application to
register the Purchaser as the owner of the Ownership Interest hereunder is
declared invalid, the Seller shall undertake to perform such acts as may be
reasonably required by the Purchaser, including entering into a new agreement
containing substantially the same sale terms as are contained in this Agreement.



7.6
The Seller undertakes to notify the Purchaser within 15 (fifteen) Business Days
of the receipt of valid and final court decisions including an original stamp by
the relevant court in respect of the termination of any of the Approved
Petitions



7.7
The Purchaser undertakes to transfer to the Seller amounts of any dividends
relating to the Ownership Interest which may be distributed from the profits
generated by the Company for the financial year 2004.



7.8
In the event of a breach by the Seller of any obligation under Clause 7 other
than the obligation in Clause 7.6 above, the Seller shall pay to the Purchaser
contractual penalty in the amount of CZK 25.000.000,00 (twenty-five million
Czech crowns) per each individual breach within 15 Business Days of any such
breach. In the event of a breach by the Purchaser of any obligation under Clause
7, the Purchaser shall pay to the Seller a contractual penalty in the amount of
CZK 25.000.000,00 (twenty-five million Czech crowns) per each individual breach
within 15 Business Days of any such breach. Nothing in this Agreement shall be
interpreted as a limitation of the Purchaser’s rights to conduct the proceedings
relating to the Claims until the Seller withdraws such Claims in accordance with
this Agreement.



8
Accession to the Memorandum of Association



8.1
In accordance with Section 115(3) of the Commercial Code the Purchaser hereby
declares that it accedes to the Memorandum of Association.



9
Further Assurance



9.1
Each Party shall execute and/or deliver all such instruments and other documents
and shall take all such actions as may be necessary in order to give full effect
to the intentions of this Agreement.



10
Notices



10.1
A notice under this Agreement shall only be effective if it is in writing,
otherwise being deemed null and void.

 
- 9 -

--------------------------------------------------------------------------------



10.2
Notices under this Agreement shall be sent to a Party at its address set forth
on the first page hereof or faxed to the fax number and for the attention of the
individual set out below:


 

if to the Seller,

 

to: Peter Krsak

Prazskeho 608

15000 Praha 5

     

with the copy to

     

     

    Baker &McKenzie v.o.s

    for the attention of Martin Hrodek

    Klimentska 46 

    110 00 Praha 1

    fax number: +420 236 045 055

     

     

    if to the Purchaser 

     

 to: CME Media Enterprises B.V


71-91 Alwych

    London WC2B 4HN

    United Kingdom

     

    for the attention of: General Counsel

     

    fax number: 44 20 7430 5403

     

    with a copy to

     

    Kotrlik, Bourgeault & Andrusko

    Adria Palace

    Jungmannova 31

    110 00 Prague 1

     

    Fax:  4202 2499 0001


 
Each Party may change its notice details on giving notice to the other Party of
the change in accordance with this Clause 10.2. Such change shall become
effective 5 (five) Business Days following the making of the notice.
 

10.3
Notices (including accompanying papers) with respect to this Agreement shall be
prepared in Czech with translation to English.



11
Severability



11.1
If any provision of this Agreement (or of any document referred to herein) is
held to be illegal, invalid or unenforceable in whole or in part, the legality,
validity and enforceability of the remaining provisions of this Agreement (or
such other document) shall not in any way be affected or impaired thereby.

 
- 10 -

--------------------------------------------------------------------------------



11.2
Without prejudice to the abovementioned general clause 11.1, the Parties hereby
agree that if the undertaking of the Seller that he will not assert any Claims
which he could have in the future is held to be illegal, invalid or
unenforceable, the undertakings and obligations of the Seller regarding Claims
which existed as of the date hereof, whether these were known to or asserted by
the Seller, shall not in any way be affected or impaired thereby.



12
Entire Agreement and Variation



12.1
No variation, supplement, deletion or replacement of, to or from this Agreement
or any of its terms shall be valid and effective unless made in writing and
signed by or on behalf of each Party.



13
Necessary Steps



13.1
If, for any reason, any additional steps or measures are required based on the
request of any court or any notary with respect to the registration of the
transfer of the Ownership Interest by the competent court, each Party undertakes
to use its best efforts to take any such required steps or measures to ensure
proper and timely registration of the sale and purchase of the Ownership
Interest under this Agreement.



14
Assignment



14.1
This Agreement shall be binding on and inure for the benefit of each Party's
successors in title. No Party shall assign or transfer (by way of corporate
restructuring or otherwise), all or any part of the obligations or undertakings
or the benefit of, or its rights or benefits under, this Agreement without the
prior written consent of the other Party.



15
Dispute Resolution



15.1
Any disputes, claims or controversy arising out of or related to the Agreement,
including any question as to its formation, validity, interpretation or
termination shall be settled by arbitration on an ad hoc basis in accordance
with the UNCITRAL Arbitration Rules, by three arbitrators appointed by the
Parties or otherwise appointed by the London Court of International Arbitration
in accordance with its rules. The seat of the arbitration shall be in Vienna and
the hearing may be held at any place agreed upon between Parties. All documents
and proceedings shall be in the English language. Any of the Parties shall have
the right to initiate the proceedings.



16
Costs



16.1
Each Party shall be liable for its costs and expenses in relation to the
negotiation, preparation, execution and carrying into effect of this Agreement.
The Purchaser shall be solely liable for the costs of the Escrow Agent.

 
- 11 -

--------------------------------------------------------------------------------



17
General Provisions



17.1
Any waiver of a breach of any of the terms of this Agreement or of any default
hereunder shall not be deemed to be a waiver of any subsequent breach or default
and shall in no way affect the other terms of this Agreement.



17.2
No failure to exercise and no delay on the part of any Party in exercising any
right, remedy, power or privilege of that Party under this Agreement and no
course of dealing between the Parties shall be construed or operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights and remedies provided by
this Agreement are cumulative and they are not exclusive to any rights or
remedies provided by law. A payment of a contractual penalty under this
Agreement shall be without prejudice to the right for recovery of actual damages
by the relevant entitled Party.



18
Language



18.1
This Agreement is being executed in two copies in the English language and
Czech, each of which shall be deemed an original. In case of a discrepancy
between the two language versions the English version shall prevail.



19
Governing Law



19.1
This Agreement and rights of the Parties hereunder shall be governed by,
construed and take effect in accordance with Czech law.



20
Effective Date



20.1
This Agreement is valid and takes effect upon its signing by the Parties to it.
The signatures of the Parties shall be duly verified in accordance with the
Czech law.



AS WITNESS the hands of the Parties or their duly authorized representatives the
day and year written hereunder.
 
- 12 -

--------------------------------------------------------------------------------



Dated February 24, 2005


Mr. Peter Kršák


By: /s/ Peter Krsak


Name: Peter Krsak


 
CME Media Enterprises B.V.


 
By: /s/ Fred Klinkhammer


Name: Fred Klinkhammer


Title: Power of Attorney
 
- 13 -

--------------------------------------------------------------------------------



Annex 1


List of Claims
 
 

- 14 -

--------------------------------------------------------------------------------


 
Annex 2
 
Memorandum of Association of the Company


 
- 15 -

--------------------------------------------------------------------------------





